                                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                                 LYNCHBURG DIVISION


                   CRYSTAL V. L. RIVERS,                          )
                                                                  )
                                  Plaintiff,                      )
                                                                  )
                   v.                                             )       Case No. 6:18-cv-00061
                                                                  )
                   UNITED STATES OF AMERICA, et al.,              )
                                                                  )
                                  Defendants.                     )

                                 MOTION TO DISMISS OF DEFENDANT MARK LOFTIS

                          COMES NOW defendant Mark Loftis, by counsel, and moves the Court to dismiss

                   the plaintiff’s Second Amended Complaint and to enter judgment in his favor as to

                   plaintiff’s claims. The grounds in support of this motion are set forth in detail in the Brief

                   in Support of Motion to Dismiss which is being filed herewith.


                                                                  RESPECTFULLY SUBMITTED,

                                                                  MARK LOFTIS


                                                                  By:     /s/-Erin B. Ashwell
                                                                                  Of Counsel

                   Erin B. Ashwell, Esq. (VSB No. 79538)
                   eashwell@woodsrogers.com
                   WOODS ROGERS PLC
                   Wells Fargo Tower, Suite 1400
                   10 South Jefferson Street
                   P.O. Box 14125
                   Roanoke, Virginia 24038-4125
                   Telephone: (540) 983-7600/ Facsimile: (540) 983-7711
WOODS ROGERS PLC
ATTORNEYS AT LAW          Counsel for Mark Loftis




           Case 6:18-cv-00061-EKD-JCH Document 175 Filed 09/24/19 Page 1 of 2 Pageid#: 3295
                                               CERTIFICATE OF SERVICE

                          I certify that on September 24, 2019 a copy of the foregoing was served on counsel

                   of record via the CM/ECF system and that on September 25, 2019, a copy was served via

                   United States mail on Crystal Rivers at P.O. Box 1182, Forest, VA 24551.

                                                                      /s/-Erin B. Ashwell




WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                      2
           Case 6:18-cv-00061-EKD-JCH Document 175 Filed 09/24/19 Page 2 of 2 Pageid#: 3296
